                                                                 ^


                                                             S^VANMAHOfV.
           IN THE UNITED STATES DISTRICT COURT
                  THE SOUTHERN DISTRICT OF GEORGIA                   PHkt 19
                          SAVANNAH DIVISION
                                                     CLERI
                                                         soTmsroFG^
UNITED STATES OF AMERICA,


V.                                       Case No.    CR419-172


KAJONA NESBITT,


                 Defendants




UNITED STATES OF AMERICA,


V.                                       Case No.    CR419-205


PHILLIP BURKE,


                 Defendant.




UNITED STATES OF AMERICA,

V.                                       Case No.    CR420-006


GILBERTO MOJICA-RAVELO,


                 Defendant




                               ORDER


     Frank M. Pennington, counsel of record for the United States

of America in the above-styled cases,     has moved for leave of

absence.   The    Court is mindful that personal and   professional

obligations require the absence of counsel on occasion. The Court,
however,   cannot accommodate its   schedule   to   the   thousands   of

attorneys who practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this        day of January 2020.



                               HONORABLE WILLIAM T. MOORE, JR.
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OP GEORGIA
